Citation Nr: 0805541	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in July 
2006.  This matter was originally on appeal from an April 
2003 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2006 decision, the Board denied the veteran's claim 
for service connection for PTSD.

The veteran appealed the July 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2007, VA's Office of General Counsel and veteran's 
attorney filed a Joint Motion requesting that the Court 
vacate and remand the Board's July 2006 decision.  In October 
2007, the Court issued an Order remanding the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Court issued an Order, which remanded 
the case to the Board for compliance with instructions in the 
Joint Motion.  In the Joint Motion, the parties agreed that a 
remand required in order for the Board to ensure that VA met 
its duty to assist the appellant in seeking certain records.  
The parties noted that the USACRUR reported to the RO that 
while it reviewed the historical reported submitted by the 
2nd Battalion, 72nd Armor, it deemed that a Morning Report 
search may need to be conducted and that the USACRUR letter 
to Representative Etheridge recommended that a request for 
Morning Reports for a three month period be submitted in 
order to attempt to verify the veteran's in-service 
stressors.  

It was also noted that the veteran was never notified that he 
should complete a DA Form 1 in order to obtain Morning 
Reports that could potentially verify his claimed in-service 
stressors.  The Joint Motion noted that upon remand, VA 
should attempt to obtain Morning Reports from USACRUR or NPRC 
in an effort to verify the veteran's in-service stressors.

The Board notes that the veteran's original application for 
compensation received by VA in November 1984 noted that he 
received treatment for a back injury from September 18, 1970 
to September 22, 1970 at the HHC 2d Bn 72d Armor Unit 
Dispensary; from September 26, 1980 to October 2, 1970 at the 
2nd Med Bn Dispensary; and October 11, 1970 at the 121st Evac 
Hospital.  A Report of Accidental Injury completed in 
December 1984 noted that during his tour in Korea, he was 
assigned to the Support Platoon at Camp Beard.  He drove a 5 
ton truck.  On the day of the accident, it was raining, and 
before leaving the motor pool, he had to check the tires, air 
tanks, all components under the hood.  He stated that he 
recalled stepping up on the bumper with one foot and placing 
the other foot on the left fender to raise the hood.  As he 
started up with the hood, he slipped and fell landing on the 
lower portion of his back with all his weight on the bumper.  
The hood fell on his left hand leaving two deep cuts on it.  
Service connection for residuals of a back injury was denied 
in a December 1984 rating decision.

In September 2002, the RO received the veteran's claim for 
PTSD and a stressor statement indicating that he had the 
option of drawing combat pay if he had three volunteer trips 
a month across the DMZ hauling supplies and that sometime in 
March or April 1971 upon reaching his destination, his convoy 
of four 5-ton trucks carrying various supplies received 
mortar fire.  The veteran reported that everyone scattered 
and took cover, that two 50 calibers along the mountain edges 
began sounding off and North Korean soldiers were seen 
slipping up the mountain trying to infiltrate the site.

In a statement received in September 2003, the veteran stated 
that coming under attack after crossing the DMZ in Korea and 
a back injury have affected his nerves.

In a private medical record dated in August 2002, the veteran 
reported revisiting on a daily basis the event when he was 
under mortar attack and when North Koreans were coming at him 
with weapons.  At the December 2002 VA examination, the 
veteran reported that he had nightmares, flashbacks, and 
intrusive thoughts.  The veteran reported the incident when 
he was hauling ammunition to a mountain site and received 
incoming mortar rounds.  VA treatment records dated in August 
2003 reveal the veteran reported the one episode of coming 
under a mortar attack while serving in Korea and also the 
episode when he slipped and fell off his truck and was unable 
to move.  The veteran reported that for a period of time, he 
thought that he had broken his back.  A diagnosis of PTSD 
related to a combination of military service and employment 
in law enforcement.  

Morning reports are an "exception based" system, only 
containing information on those individuals who are not 
"Present and Accounted for."  Among the reasons for being 
listed on a morning report are promotion or demotion, being 
killed, wounded or missing in action, being assigned to a 
unit, or leaving a unit, going to a hospital for treatment, 
or to another activity for training.  In order to verify that 
a particular action occurred, the National Personnel Records 
Center (NPRC) must be provided with the exact unit of 
assignment, a description of the action, and an approximate 
date.  Without this type of information, a meaningful search 
may be unable to be performed. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should requested to 
complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data, and NA Form 13075, Questionnaire 
About Military Service, and provide a 
three-month time frame for each claimed 
stressor.  The veteran should be informed 
that his failure to subsequently provide 
any specifics as to his alleged in-
service stressor may prevent a meaningful 
search of morning reports.

2. After the above information is 
received, the file should be reviewed and 
a summary prepared for each of the 
veteran's claimed stressor(s).  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to NPRC to determine if 
there are any alternative records of in-
service treatment available, to include 
any sick/morning reports, for the 
timeframes provided by the veteran.  

3.  If the claimed in-service stressor(s) 
can be verified, the veteran should be 
afforded a VA PTSD examination to 
determine whether the veteran has PTSD 
under the criteria in DSM-IV, based upon 
the verified stressor(s) only.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


